Citation Nr: 1131974	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO. 03-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic headaches to include migraines and vascular headaches (headache disorder). 

2. Entitlement to service connection for chronic headaches to include migraines and vascular headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to August 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Veteran attended a hearing before the undersigned in June 2004. This appeal was remanded for additional development in September 2004, April 2009, June 2009, and October 2010.

The appeal for service connection for a headache disorder is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In a final decision issued in April 1978, the RO determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for a headache disorder had not been received.

2. Lay evidence added to the record since the final April 1978 denial is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a headache disorder.


CONCLUSIONS OF LAW

1. The April 1978 decision that determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for a headache disorder had not been received is final. 38 U.S.C.A. §§ 1110, 1112, 5100, 5102-03A, 5107, 5126, 7104-05 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.104, 3.156, 3.159, 3.160, 3.326, 20.200-202, 20.302, 20.1103 (2010).
2. New and material evidence has been received to reopen the claim of entitlement to service connection for a headache disorder. 38 U.S.C.A. §§ 1110, 1112, 5100, 5102-03A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303-07, 3.326 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Here, the Board is reopening the Veteran's claim. Thus, no further discussion of the VCAA is required.

II. Analysis

The Veteran contends that he first developed headaches while on active duty and that he has had headaches since service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). For Veterans who served during a period of war on or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO initially denied service connection for a headache disorder in a September 1971 rating decision. At the time of the decision, the RO considered the Veteran's service treatment records, which showed a history of right-sided posterior pounding headaches associated with dizziness. Service treatment records showed that the Veteran was diagnosed with vascular headaches and discharged from service due to the disorder. The RO found that the Veteran's headache disorder existed prior to service and was not permanently aggravated by the Veteran's service. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

The Veteran was advised of the September 1971 decision and his appellate rights. No further communication regarding his claim of entitlement to service connection for a headache disorder was received until April 1978, when VA received his first application to reopen the claim. The September 1971 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In April 1978, following the Veteran's request to reopen his claim, the RO advised him that new and material evidence sufficient to reopen a claim of entitlement to service connection for a headache disorder had not been received. At the time of such decision, there was no new evidence to consider. 

No further communication regarding his claim of entitlement to service connection for a headache disorder was received until October 2001, when VA received his application to reopen such claim. The April 1978 decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

The April 1978 denial is the most recent final and binding decision on this claim, so it marks the starting point for determining whether there is new and material evidence to reopen this claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the underlying merits).

Evidence received since the April 1978 rating decision includes VA and private treatment records showing a current headache disorder. It also includes statements from the Veteran in which he argues that he did not have headaches until he was in service. See Veteran's Statements (Jan. 2003, May 2011, June 2011). These statements are "new" because the Veteran has never made them before. They are material because they go to the fact that the Veteran's headaches may not have pre-existed service. The Veteran is competent to testify as to his own symptoms, such as when his headaches began. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence added to the record since the prior final denial is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches. As such, the Board finds that the evidence received after the April 1978 decision is new and material, and the requirements to reopen the claim of entitlement to service connection for a headache disorder have been met.


ORDER

New and material evidence sufficient to reopen a claim for service connection for chronic headaches to include migraines and vascular headaches has been received and the claim is reopened.


REMAND

A June 2008 print-out shows that the Veteran receives Social Security Administration (SSA) disability benefits. In July 2008, VA advised the Veteran that they were unable to obtain SSA records. SSA told the Veteran they sent VA his records on two occasions. See Veteran's Statement (Aug. 2008). Development in this case is not complete until further attempts are made to obtain such records. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

An addendum to the April 2008 VA examination should address the Veteran's statement that he did not have headaches prior to service, the fact that headaches were not noted on entrance into service, and the fact that service treatment records do not show that the Veteran ever reported that his headaches pre-existed service. Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). The Veteran should be advised of the evidence needed to support a claim that a pre-existing disorder was aggravated in service.

Accordingly, the case is REMANDED for the following action:

1. Additional VCAA notice must be provided to the Veteran, including a description of the provisions of the VCAA. This notice should explain the evidence needed to support a claim that a pre-existing disorder was aggravated in service.

2. Obtain the Veteran's current and complete SSA disability benefits records. Evidence of attempts to obtain these records should be associated with the claims file.

3. Obtain an addendum opinion to the April 2008 VA examination. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed, particularly the Veteran's statements that he did not have headaches prior to service (e.g., Veteran's Statement (May 2011)), the normal examination upon entrance into service, and service treatment records which do not show that the Veteran ever reported that his headaches pre-existed service. Ask the examiner to comment on the Veteran's lay statements and the other favorable evidence in the claims file. The examiner should answer these questions:


a) Did the Veteran clearly and unmistakably have a headache disorder that pre-existed service?

b) If so, did the pre-existing headache disorder worsen beyond the natural progression of the disease in service?

c) If not, is it at least as likely as not (50/50 probability) that the Veteran's current headache disorder had its onset in service, has been continuous since service, or is it otherwise related to service?

All necessary diagnostic testing should be conducted and commented upon. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

3. After completing the above action, the claim should be adjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. 

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


